Citation Nr: 9914982	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
tinnitus and granted service connection for PTSD and assigned 
a 30 percent disability rating for that condition.  

In a February 1999 informal hearing presentation, the 
veteran's representative indicated that the veteran may be 
seeking service connection for hearing loss.  That issue is 
not before the Board, but is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a link between 
tinnitus and service.

2.  The veteran's PTSD does not manifest occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The veteran asserts that he suffers from tinnitus that is 
related to his duties as a diver in the Navy.  The law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive, 
it must be accompanied by supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The 
truthfulness of the evidence is presumed for the purpose of 
determining whether a claim is well-grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette, 8 Vet. App. at 73-74, for 
the reasons stated below, the record fails to establish that 
the veteran's claim is plausible.

Service medical records show that the veteran neither 
complained of nor was treated for tinnitus, or ear 
abnormalities.  There is no overt reference to acoustic 
trauma.  However, service personnel records confirm that he 
was a deep-sea diver who participated in numerous salvage and 
rescue missions off the coast of Vietnam for two years.  The 
veteran first sought treatment for tinnitus in 1996, 
approximately twenty-seven years after service.  At that 
time, he reported a history of underwater concussions.  He 
asserted that his tinnitus, described as very loud and in his 
head rather than localized in one ear, had been present since 
1968.  VA Audiology evaluation in January 1997 revealed 
tinnitus, reportedly present since 1968, as well as mild low 
frequency sensorineural hearing loss and moderately severe 
high frequency sensorineural hearing loss.

In an attempt to determine the likelihood of a relationship 
between the veteran's tinnitus and his service as a diver, in 
November 1998, the Board requested an opinion from VA medical 
personnel at the VA Medical Center in Phoenix in accordance 
with VHA Directive 10-95-040 dated April 17, 1995, and 
pursuant to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1998).  In a response dated in January 1999, the 
Medical Center Director of that facility forwarded a medical 
opinion written by the Associate Chair of Otolaryngology.  In 
the opinion, the otolaryngologist stated that the most common 
cause of tinnitus was high frequency hearing loss such as the 
veteran currently suffers from.  The doctor opined that the 
veteran's tinnitus was due to such hearing loss.  He opined 
that it was significantly less likely that the tinnitus was 
related to the veteran's history of diving.  

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current tinnitus is related to an injury in service 
or otherwise had its origin during the veteran's period of 
active military service.  The only competent medical evidence 
addressing the question of whether the veteran's tinnitus is 
related to service, the VHA opinion, suggests strongly that 
the veteran's tinnitus is most likely related to 
sensorineural hearing loss and not to his experiences as a 
diver in service.  However, service connection is not in 
effect for hearing loss.  

The veteran and his representative have argued that tinnitus 
is related to service since it has been present since 
service.  However, lay testimony is not competent to prove a 
matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).  It is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since neither the veteran nor his 
representative have any medical expertise, their lay opinion 
of the veteran does not provide a basis upon which to make 
any finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the veteran has not established that 
a chronic medical condition existed in service or during an 
applicable presumptive period thereafter.  Service medical 
records have failed to demonstrate a chronic condition, and 
VA records which show no treatment for many years following 
service certainly do not suggest that a chronic condition 
existed in service, nor do they suggest continuity of 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

In the absence of competent medical evidence that his 
tinnitus is related to service, the veteran's claim of 
entitlement to service connection for tinnitus is not well 
grounded and must be denied on that basis.  In the absence of 
a well-grounded claim, VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
any additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, whereas the Board 
has concluded that the claim is not well grounded.  When an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, the Court has held there is no 
prejudice to an appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).  The Board 
notes that service connection for PTSD was granted in the May 
1997 rating decision that is the subject of this appeal, and 
the veteran has been afforded several recent VA psychiatric 
outpatient evaluations as well as a VA psychiatric 
examination for his PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  The Board observes here that the Court 
has recently noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran contends that his PTSD causes depression, 
intrusive thoughts and nightmares of Vietnam which make his 
life very difficult.  Over the years, he has been troubled by 
recurrent memories of traumatic experiences related to his 
duties as a diver performing salvage and rescue activities in 
the waters in and around Vietnam.  

VA records show that the veteran underwent an initial 
evaluation by a social worker in October 1996.  At that time, 
he reported that his problems included sadness, loneliness, 
sleep disturbance, recurrent intrusive thoughts and dreams of 
Vietnam and related images.  The veteran related memories of 
two disturbing events during which people very close to him 
were killed.  He stated that he performed many salvage and 
rescue missions under fire.  The veteran also reported that 
he had been a loner for much of his life and that he had been 
particularly sad since his wife of many years died in 1993.  
The intrusive thoughts and memories had become more 
pronounced since the death of his wife.  The assessment was 
grief reaction and probable PTSD.  

A psychiatric outpatient progress note dated in November 1996 
revealed reports of longstanding insomnia, with sleep 
interrupted by unexplained anxiety, recurrent intrusive 
dreams of buddies being shot, problems with concentration, 
hypervigilence, avoidance of violence-related media, and lack 
of social life and libido since Vietnam.  Mental status 
evaluation revealed that the veteran was neatly groomed.  His 
mood reflected some anxiety and depression, and his affect 
was very mildly depressed.  He denied any inappropriate 
thought content, his speech was normal, he was fully oriented 
and he did not otherwise demonstrate any significant 
abnormality.  The diagnosis was PTSD with dysthymic disorder.  
His Global Assessment of Functioning (GAF) score was 70 
current, and 75 over the past year.  He was placed on 
antidepressant medication.  

Also in November 1996, the veteran's niece reported that he 
was frequently irritable, impatient and angry and that he 
demonstrated poor social habits.  She noted that he had 
become lost while out walking and that the family had to find 
him.  In December, his medication was changed.  The veteran 
complained of a recurrent noise in his ear that he likened to 
the sound of the crickets in Vietnam.  

The veteran underwent a psychiatric examination by the VA in 
January 1997.  During the interview portion of the 
examination, the veteran reported that he experienced a 
tendency to withdraw or freeze up when around others except 
when it was necessary for him to do otherwise.  He had few 
friends.  He reported that he slept three to five hours per 
night and that he had had nightmares since service that had 
become more frequent of late.  The veteran described a 
tendency to be short-tempered.  He reported that he spent his 
time watching television and reading.  Mental status 
evaluation revealed the veteran to be appropriately dressed.  
He had a slight stammer in his voice and appeared slightly 
anxious.  He did not appear despondent and did not appear to 
have a clear awareness of what he was experiencing.  His 
judgment was good.  He was fully oriented and had no 
hallucinations or delusions.  He was somewhat hesitant in his 
speech but did respond to questions posed to him.  His 
diagnosis was PTSD, moderate.  His GAF score was 60.  
Problems related to his social environment and unemployment 
were considered stressors, along with his history of exposure 
to wartime trauma.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  A 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name.  Id.

In reviewing the above criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
attributable to his PTSD does not warrant an evaluation in 
excess of the currently assigned 30 percent rating.  The 
evidence does not suggest that his symptoms result in more 
than occasional decrease in work efficiency due to 
occupational and social impairment.  While the veteran 
evidences some manifestations described in the criteria for a 
50 percent evaluation, (e.g., some disturbance of mood and 
difficulty maintaining effective relationships), he clearly 
does not exhibit most of the symptoms described therein.  For 
example, the clinical evidence does not show that the veteran 
suffers from circumstantial, circumlocutory or stereotyped 
speech; panic attacks which occur at least once a week; 
flattened affect; difficulty in understanding complex 
commands; impairment of short and long-term memory or 
judgment; or abstract thinking.  

The veteran's symptom complex fits squarely within the 
criteria for a 30 percent evaluation as reflected in the 
outpatient treatment notes and the examination reports.  The 
principle manifestations of the veteran's PTSD include 
depressed mood, anxiety, occasional loss of temper and 
chronic sleep impairment.  Reports that that the veteran has 
become lost on walks suggest some memory loss characterized 
by forgetting directions, rather than memory loss with only 
retention of only highly learned material and forgetting to 
complete tasks.  He has not demonstrated or complained of 
inability to function satisfactorily in terms of routine 
behavior and conversation.  Although his speech was described 
as hesitant during an examination, he was not noted to 
demonstrate the characteristics of speech or affect which 
would warrant a higher rating.  

In determining the veteran's degree of disability, the Board 
has considered the entire record as discussed above.  The 
veteran appears to enjoy very limited social activity, but 
this is in large part environmental.  The veteran's 
occupation as a rancher necessitated a rather isolated 
existence which has unquestionably become more pronounced 
since the death of his wife.  His behavior, as reflected 
through clinical reports and his statements, suggest 
sustained social and occupational capabilities appropriately 
compensated by a 30 percent rating.

Further, the Board notes that the veteran has recently 
received multiple GAF scores.  The GAF scores are set forth 
in the DSM-IV, which has been adopted by the VA.  See 
38 C.F.R. § 4.125.  Under the Diagnostic Criteria from DSM-
IV, the score of 71 to 80 is appropriate where there are some 
transient symptoms (difficulty concentrating after a family 
argument) which cause no more than slight impairment.  The 
score of 70 or 65 is appropriate where there are some mild 
symptoms such as depressed mood or mild insomnia.  The score 
of 60 is appropriate where behavior is manifested by moderate 
symptoms (e.g. flat affect, circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends and 
conflicts with peers and co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).  

The GAF scores in the claims file range from 60 to 75.  Such 
scores are indicative of no more than moderate symptoms as 
noted above.  The symptoms associated with these GAF scores 
are consistent with findings on examination and also with 
activities described by the veteran. 

The Board finds that the veteran's PTSD is most consistent 
with the 30 percent evaluation.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt 
throughout the decision-making process; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no assertion or 
showing that the veteran's disability has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  There is no 
indication that his work as a rancher has been affected in 
any way by his PTSD.  There is minimal ongoing treatment, and 
there are no related circumstances that would preclude work.  
The Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for tinnitus is denied.  

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


